DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 11/9/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections under 35 USC § 103 filed on 11/9/21, regarding 35 USC § 103 rejections have been fully considered and are found persuasive in view of amendments of 11/9/21. However, upon further search considerations, new grounds of rejection were made in view of Miller et al. (US 2016/0244044) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2020/0062126) in view of Schoning et al. (US 2020/0215917) and Miller et al. (US 2016/0244044).

Regarding claims 1, 10, and 19, Duan discloses an autonomous route planning method including a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (¶15): 
receiving, from a remotely located computing device, a plurality of route characteristics corresponding to a route being traversed by a vehicle (¶34 – utilization of a mapping system corresponding to the recited remotely location computing device providing route characteristics); 
identifying at least one route characteristic of the plurality of route characteristics (¶31 – road grade corresponding to the recited route characteristic), 
the at least one route characteristic corresponding to a portion of the route being traversed by the vehicle (¶31 - road grade for a segment corresponding to the recited portion of the route); 
determining a profile for a target vehicle speed based on the at least one route characteristic and a vehicle energy consumption profile (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile), 
wherein the vehicle speed profile is predetermined based on vehicle parameters contributing to vehicle energy consumption (Fig. 6 and ¶31 - Maintaining a constant speed over variable road grade requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill to maintain the constant speed as shown by plot 103); 
selectively adjusting a vehicle speed control input based on the target vehicle speed profile (Fig. 5 – element 194); and 
communicating the vehicle speed control input to a vehicle propulsion controller to achieve the target vehicle speed profile (Fig. 5 – element 196).  
While Duan does disclose energy consumption profile utilizing energy consumption parameters (Fig. 6 and ¶31), it does not explicitly disclose the speed profile planned to achieve optimum energy consumption efficiency.
the vehicle achieves an optimum energy consumption efficiency with respect to the portion of the route being traversed by the vehicle (¶20 – energy efficient economy driving profile corresponding to the recited optimum energy consumption efficiency).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle which may be an energy-efficient driving behavior (economy driving profile) (Schoning - ¶12 and ¶20).
Duan in view of Schoning disclose a system of providing an optimum energy consumption profile to a drive but do not disclose determining the vehicle energy consumption profile based on historical data, however Miller discloses an energy management prediction system including receive a vehicle energy consumption profile for the vehicle determined based on at least historical data indicating energy consumption of the vehicle for at least a portion of a route having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle (¶44 – predicted road load corresponding to the recited vehicle energy consumption profile based on historical drive cycle data including road grade, vehicle kinetic energy, battery power, accessory load profiles, driver deceleration rates, and route patterns corresponding to the recited historical data indicating energy consumption of the vehicle for at least a portion of a route having at least one route characteristic).


Regarding claims 2, 11, and 20, Duan further discloses the vehicle propulsion controller determines whether to adjust an output of the vehicle propulsion controller based on the vehicle speed control input and based on at least one safety characteristic of the vehicle propulsion controller (¶35 - Governmental minimum and maximum speed limits corresponding to the recited safety characteristic of the route and ¶31 – preventing battery temperature exceeding the upper limit 118 corresponding to the recited safety characteristic of the vehicle).  

Regarding claims 3 and 12, Duan further discloses autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion (¶6), but doesn’t explicitly disclose the virtual input to control a simulation however Schoning further discloses the vehicle speed control input includes a virtual input to the vehicle propulsion controller such that the virtual input is a simulation (¶39 – simulated anticipatory driving of the virtual transportation vehicle 6 provides virtual input to the simulation).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly 

Regarding claims 4 and 13, Duan further discloses the virtual input (¶6 – autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion).
Duan does not disclose the use of a virtual lead car however Schoning further discloses includes a virtual lead car which simulates an actual car (Fig. 1 and ¶39 – virtual transportation vehicle 6 corresponding to the recited virtual lead car).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Regarding claims 5 and 14, Duan further discloses the vehicle may include one or more user interfaces, such as touch screens, voice systems, etc., allowing communication between the vehicle 20 and the vehicle occupants (¶24) but does not explicitly disclose virtual inputs.
However Schoning further discloses the virtual input includes a virtual human machine interface signal which is a substitute for HMI signals provided by a driver of the vehicle (¶20 – provision is made for controlling the virtual transportation vehicle based on the selected driving profile, based on Specification ¶49-51, virtual input to virtual HMI is based on target profiles of the regular HMI to control the virtual lead car and therefore, the utilization of the intended 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Regarding claims 6 and 15, Duan further discloses the vehicle speed control input includes a target vehicle speed signal provided directly to the vehicle propulsion controller (¶46 and Fig. 5 – element 196).  

Regarding claims 7 and 16, Duan further discloses the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile. The ‘at least one of’ element designates only one of the conditions needs to be included).  

 the vehicle propulsion controller includes an adaptive cruise control mechanism (¶46 – autonomous driving includes the recited adaptive cruise control mechanism).  

Regarding claims 9 and 18, Duan further discloses the vehicle energy consumption profile is determined based on at least one vehicle characteristic that contributes to vehicle energy consumption (¶38 - vehicle power demand P corresponding to the recited vehicle characteristic that contributes to vehicle energy consumption).  

Regarding claim 17, Duan further discloses the vehicle includes an autonomous vehicle (¶46).  

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Backelie et al. (EP 3257714) discloses a vehicle energy management system including a future route and speed profile corresponding to the recited vehicle energy consumption profile based on historic or current road and traffic data - or a combination thereof - stored in a memory device 8 or received from external road and traffic information sources corresponding to the recited at least historical data for at least a portion of the route having route and traffic data corresponding to the recited at least one route characteristic of the portion of the route .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665